MAJOR, Circuit Judge
(dissenting).
The main premise upon which the opinion appears to rest is that the indictment was merely “loosely and, perhaps, vaguely drawn,” which I suppose means that it was deficient as to form. § 2 of the Act (quoted in the opinion) in the first sentence contains a general exception clause, and I concede provisions of the Act within such exception need not be negatived in the indictment. However, the language following the exception clause, “every other male person residing in the United States * * * between the ages of eighteen and sixty-five,” is descriptive of essential elements of the offense, and failure to allege such elements renders the indictment fatally defective. These essential requirements are not “vaguely drawn”; they are entirely omitted.
With all the so-called progressive development in the field of criminal pleading and practice, I am unaware of any case which has gone so far as to sustain an indictment which omits an essential element of an offense as defined by statute. No facts are alleged by which it can be determined whether the defendant was within the provision requiring registration. The language quoted from Hagner v. United States sustains this view rather than that of the majority. All there said was in construction of § 1025, which relates solely to defects in matters of form and has no application to a failure to allege an essential element. As shown in the quotation used by the majority, “It, of course, is not the intent of § 1025 Revised Statutes to dispense with the rule which requires that the essential elements of an offense must be alleged.” This rule was recognized by this court in the recent case of United States v. Wernecke (cited in the opinion), wherein the court (page 563 of 138 F.2d) stated: “This is not a case where the indictment fails to set forth an essential element.”
The opinion emphasizes the failure to challenge the indictment in the court below, together with the fact that the essential elements, omitted from the indictment, were proven at the trial. It has frequently been held, however, that an indictment may be challenged for the first time on review, where there is omission of an essential element of the offense. Keys v. United States, 8 Cir., 126 F.2d 181, 183; Harris v. United States, 8 Cir., 104 F.2d 41, 43.
While the opinion does not expressly so state, its implication is that defendant by going to trial waived his right to a valid indictment. It should be noted in this connection that defendant was without counsel. True, this was his own fault, as the trial court offered to appoint counsel but he chose to conduct his own defense. While I do not believe that even counsel could waive a defective indictment, it would seem certain that nothing of the kind could be attributed to a defendant not represented by counsel and unfamiliar with the rules of criminal pleading and procedure. “If charged with crime, he is incapable, generally, of determining for himself whether the indictment is good or bad.” Johnson v. Zerbst, 304 U.S. 458, 463, 58 S.Ct. 1019, 1022, 82 L.Ed. 1461, 146 A.L.R. 357.
In the Zerbst case, the Supreme Court reversed a conviction because it was not shown that the defendant had intelligently *4waived his constitutional right to the assistance of counsel. In speaking of such waiver, the court on page 464 of 304 U.S., on page 1023 of 58 S.Ct, 82 L.Ed. 1461, 146 A.L.R. 357, said:
“It has been pointed out that ‘courts indulge every reasonable presumption against waiver’ of • fundamental constitutional rights and that we ‘do not presume acquiescence in the loss of fundamental rights.’ A waiver is ordinarily an intentional relinquishment or abandonment of a known right or privilege.”
I should think that what the court thus said would be apropos to the waiver of defendant’s constitutional right to be validly charged.
Furthermore, it surely cannot be seriously thought that defendant could have aided the situation by requesting a bill of particulars. In all probability, such a thing would have been completely beyond his knowledge or comprehension. Also, it is beyond the point to argue that defendant had knowledge of the offense with which he was charged and was not misled or prejudiced. Such an argument could be made whether the indictment was valid or void.
In my view, the indictment was fatally defective and the judgment rendered thereon is a nullity. It should be reversed.